COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-259-CV
 
  
WERDNA SMITH, 
INDIVIDUALLY AND                                     APPELLANT
D/B/A 
ASAP BAIL BONDS, INC
 
 
V.
 
 
THE 
STATE OF TEXAS                                                              APPELLEE
  
----------
FROM 
THE 30TH DISTRICT COURT OF WICHITA COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
March 12, 2004, we notified appellant that its brief had not been filed as 
required by rule 38.6(a).  See Tex. R. App. P. 38.6(a).  
We stated we would dismiss the appeal for want of prosecution unless appellant 
or any party desiring to continue this appeal filed with the court within ten 
days a response showing grounds for continuing the appeal.  We have not 
received any response.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.

 
                                                                PER 
CURIAM
 
 
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: 
April 29, 2004

 
NOTES
1.  
See Tex. R. App. P. 
47.4.